Appeal by petitioner from an order made by the County Judge of Orange County denying petitioner’s motion for an order, prior to the hearing and determination of any question of fact, vacating and setting aside an order of adoption. When the petition came on to be heard before the County Judge, and before any answer had been served, petitioner moved on the law for the relief sought by the petition. The County Judge denied the motion, gave respondent twenty days to answer, and adjourned the hearing until a later date. Insofar as the record discloses, petitioner’s application has not been decided. Appeal dismissed, with $10 costs and disbursements. The order is not appealable. No substantial right of the petitioner has been affected, since the order merely postpones the determination sought until a later date, and denies relief until the application shall be fully submitted. (Cf. Jackman v. Hasbrouck, 168 App. Div. 256.) Nolan, P. J., Adel, MaeCrate, Schmidt and Beldoek, JJ., concur.